Parliament's estimates of revenue and expenditure for the financial year 2010 (debate)
The next item is the report by Mr Maňka, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2010.
rapporteur. - (SK) In my meetings with European Parliament secretary-general Klaus Welle I noted from the outset the efforts he made to resolve problems. I applaud his attempt to optimise the work of the European Parliament's administration, which is an institution employing 6 000 people. I noted a similar commitment and positive approach in negotiations with representatives of the European Parliament's various directorates-general.
In some areas savings have already been identified and improvements proposed. One example of this would be the action plan of the Directorate-General for the Presidency relating to security services, which can bring savings in Brussels, Strasbourg and Luxembourg amounting to EUR 2.6 million a year with no negative impact on security and protection.
Most expenditure items and main projects in the European Parliament budget are of a multiannual nature. I firmly believe that if we improve medium-term budget planning and increase its transparency we will achieve efficiencies. Ladies and gentlemen, the report I am presenting today, which has been approved by the Committee on Budgets, clearly shows that we would like to leave more room for manoeuvre for the new Parliament. If the Committee on Budgets identified savings or reduced certain items we did not begin working on them at this stage just in order to appear tough or to launch a round of in-fighting with the administration and the Presidency on one side and the Committee on Budgets on the other. Our common aim is to obtain a professional and comprehensive summary of the issue and based on this to take the right decision. In the area of workforce planning the Committee on Budgets is bearing in mind proposals and changes to the structure of services and the workforce plan submitted by the Presidency. When we have a summary of all the requirements arising from the studies, the Committee will be ready to consider the whole package of requirements carefully.
Last week I met Swedish Finance Ministry secretary of state Hans Lindblad, who will represent the Swedish Presidency of the EU in the area of finance, together with other officials from the Swedish permanent representation in Brussels and the Swedish Finance Ministry. I was promised close cooperation on rationalising European institution budgets. The Swedish Presidency representatives placed special emphasis on building policy, which is also one of our priorities. Expenditure on purchasing and renting buildings is one of the main administrative cost items of EU institutions. Just over three years ago the institutions were using total space in excess of 2 million square metres. We therefore decided that we needed a joint policy in the area of buildings, better inter-institutional cooperation, better coordination of planning, a review into consolidating office space in certain areas and better use of public tenders. I would therefore like to applaud the secretary-general's promise that in the new election period he will submit a medium-term building strategy plan proposal very quickly, so that it will be available to MEPs ahead of the first reading in the autumn in order for them to approve budget decisions.
We can achieve annual savings of millions of euros by improving cooperation between European institutions. I believe that cooperation with the Inter-Institutional Working Group on multilingualism will enable us to make better use of free capacity in this area. Next year we should have available the study into the Euramis translation tool, the full and automatic use of which will probably bring about a revolution in the area of translations and in cooperation in the area of translations. I firmly believe that this tool will bring greater efficiency and financial savings in this area in the next two years, reducing dependency on external services.
on behalf of the PPE-DE Group. - (EL) Madam President, today we are deciding Parliament's budget for 2010 at a particularly crucial period in time which is defined, firstly, by what we all hope will be the entry into force of the Treaty of Lisbon; secondly, by the major economic crisis which has hit the European economy and, thirdly, by the new regulations for parliamentarians and parliamentary assistants. All these elements are integral elements of the European Parliament budget for 2010 and I believe that, as parliamentarians, we must position accurately within these parameters, not with experimentation, eccentricities and superfluous expenditure, but reasonably and in keeping with the criteria which society itself expects of us.
I therefore believe that we are making a new start because, in the midst of the crisis, the European Parliament is setting a good example by keeping its expenditure for 2010 at very realistic, I would even say low levels. We are keeping our budget below the 20% limit on appropriations for administrative costs. We have reduced our budget for 2010 by EUR 6.5 million compared with the Bureau's initial estimates and, if we look at the overall figures compared with last year's budget, we can see that, despite all the new demands implied by the new rules for parliamentarians and parliamentary assistants, we have what I consider to be an exceptionally reasonable increase of well below 4%.
The parliamentary Group of the European People's Party (Christian Democrats) and European Democrats, for which I have the honour of acting as rapporteur on this issue, set a major objective for the 2010 budget at the start of the procedure. We want to concentrate Parliament's resources on the sectors for which it really does have competence and power, which are the sectors connected to legislation. We want to stop there being armies of people concerning themselves with things for which Parliament has no voice and to stop having few people and resources where Parliament really can make a difference through legislation. We therefore believe, and we shall debate this again at first reading, that the initial expenditure reflects this priority of ours and we agree with the rapporteur's emphasis on the question of multilingualism and buildings, issues to which we have always given serious priority, but in terms of the emphasis on legislation.
I would like to finish as I began, by saying that this is not the time for eccentricities and needless spending. It is the time for tightening belts, for seriousness and for concentrating on necessities. As regards the three major multiannual programmes of Web TV, the Museum of European History and the Visitors' Centre in particular, we want express guarantees for their progress, so that the budget for 2010 can continue to support them, but always on the basis of a philosophy of proper, serious and assiduous control.
Madam President, speaking in the debate on Parliament's estimates of revenue and expenditure for 2010 on behalf of the Union for Europe of the Nations Group I should like to draw attention to three matters. Firstly, we should support the proposal of the rapporteur to adopt for the present the draft of Parliament's estimates of revenue and expenditure for 2010 in the form adopted by the Bureau of the European Parliament in April this year. The final budget decisions should be left to the next Parliament by committing it to analyse particular budget items again in September 2009.
Secondly, we should also evaluate positively the fact that the currently adopted estimates anticipate a growth in expenditure of only 2.72%, which means that at this stage the 4% rise in expenditure which was proposed earlier will not be needed, and also that the new Parliament will have a lot of room for manoeuvre in this area in the autumn this year.
Thirdly and finally, I would also like to give strong support to the rapporteur's proposal in the area of multilingualism, and in particular to ensure that all MEPs have equal access to translation and interpretation services. Also worthy of support are the items concerning information and communication technology for Parliament, and in particular the plans to enable the best use of these resources.
rapporteur. - (SK) I would like to conclude today's debate by thanking both of my colleagues for their opinions. I would also like to thank the representatives of all the institutions, including the European Parliament, with whom we have had dozens of discussions over the past three months concerning the preparation of their budgets. I would like to thank the Committee on Budgets Chairman Mr Böge, the shadow rapporteurs and coordinators of the political groups, my colleagues and the advisors and employees of the Budget Committee who took part in most of the discussions. It is thanks to all of you that we managed to find a joint approach and a joint solution in most cases.
On account of the European Parliament elections at the beginning of June we had very little time available for preparing and discussing budget proposals, and even less time to look for compromises. Despite this we managed to find them and I can now state that the results of our cooperation will have a positive effect on the work of the European Parliament. Meanwhile in the preparations for the 2010 budget we are seeing the greatest changes to European Parliament structures in the last 10 to 12 years. It is a great challenge for the European Parliament management and for all of us. I believe that at the end of the year we will be able to say that together we have paved the way to greater efficiency in the work of the European Parliament as well as in other European institutions.
The debate is closed.
The vote will take place on Tuesday 5 May 2009.